UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5688

NAPOLEON GOODSON, IV,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-93-471)

Submitted: July 30, 1996

Decided: August 12, 1996

Before WIDENER, HALL, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hammond A. Beale, Columbia, South Carolina, for Appellant. Mar-
garet B. Seymour, United States Attorney, Miller W. Shealy, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Appellant Napoleon Goodson, IV, was convicted of numerous fire-
arms and drug distribution charges after entering into a plea agree-
ment with the Government. After Goodson entered his plea, the
Government administered a polygraph examination required by the
agreement. However, the Government ended the exam after adminis-
tering only two of the three parts of a complete exam, asserting that
Goodson's scores established deception. The Government then
refused to perform its obligations under the agreement on the basis
that Goodson substantially breached the agreement by failing the
exam. Goodson now appeals, claiming that the Government breached
the agreement by failing to administer a complete polygraph examina-
tion. Finding no error, we affirm.

According to the plea agreement, the Government's obligations
were "expressly contingent, however, upon the Defendant's passing
the polygraph examination(s) to the Government's satisfaction." A
polygraph examination consists of three parts: the pretest, the main
test, and the post test. The pretest allows the examiner to explain to
the subject the nature of the test and how it is conducted. The main
test allows the examiner to actually question the subject and record
scores indicating truthfulness and deceptiveness. The post test allows
the examiner to question the subject about scores indicating deception
and get the subject to confess.

The Government ended Goodson's test after administering the pre-
test and main test because the main test scores strongly indicated
deception. Goodson claims the Government should have conducted
the post test before deciding that he breached the plea agreement.

However, Goodson has not established the Government's breach
by a preponderance of the evidence. See United States v. Conner, 930
F.2d 1073, 1076 (4th Cir.), cert. denied, 502 U.S. 958 (1991). Both
Goodson's and the Government's experts agreed that the post test
portion of the exam has no bearing on the actual scores attained from
the main test quantifying truthfulness and deceptiveness. The scores
are attained solely from the main test. Further, the Government evi-

                    2
denced its good faith belief that Goodson was deceptive by introduc-
ing uncontested evidence that he lied to the Government both before
and after the examination.

Accordingly, we affirm Goodson's conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the material before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3